         Case 1:19-cv-00067-LO-MSN Document 38 Filed 08/02/19 Page 1 of 1 PageID# 433
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Eastern District
                                             __________  DistrictofofVirginia
                                                                      __________

        CODE-TO-LEARN FOUNDATION
        D/B/A SCRATCH FOUNDATION                               )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-00067-LO-MSN
        SCRATCH.ORG, an Internet domain name                   )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          SCRATCH.ORG, an Internet domain name                                                                         .


Date:          08/02/2019                                                                 /s/ David Ludwig
                                                                                         Attorney’s signature


                                                                                  David Ludwig (VSB No. 73157)
                                                                                     Printed name and bar number
                                                                                  Dunlap Bennett & Ludwig PLLC
                                                                                      211 Church Street, SE
                                                                                       Leesburg, VA 20175

                                                                                               Address

                                                                                     dludwig@dbllawyers.com
                                                                                            E-mail address

                                                                                          (703) 777-7319
                                                                                          Telephone number

                                                                                          (703) 777-3656
                                                                                             FAX number
